Citation Nr: 0412574	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  00 18 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as secondary to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO decision that denied the 
veteran's claim.  In October 2002, the Board directed that 
the case be developed by its own Evidence Development Unit.  


REMAND

The veteran underwent a VA examination in January 2003; this 
evidence has not yet been considered by the RO.  It is noted 
that a supplemental statement of the case (SSOC) was last 
issued in November 2000.  Since then evidence, including the 
aforementioned VA examination has been associated with the 
claims file.  This evidence is relevant.  In these 
circumstances, if the last SSOC was prepared before the 
receipt of additional evidence, an SSOC will be furnished to 
the veteran as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  This claim is returned for consideration 
and the issuance of an SSOC.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

The evidence, since the November 2000 
SSOC was issued, should be reviewed, and 
appropriate action should be taken.
 
If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




